Exhibit 10.10

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of December 31, 2010 (the “Agreement”), is by
and between Healthways, Inc., a Delaware corporation (the “Company”), and Thomas
Cox (the “Executive”). This Agreement replaces and supersedes any other
employment agreement between the Company and Executive.


WHEREAS, the Company desires that the Executive serve or continue to serve as
Vice President and Chief Operating Officer, Domestic (“COO”) and the Executive
desires to hold such position under the terms and conditions of this Agreement;
and
 
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship of the Executive with the Company.


NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:


I.
EMPLOYMENT. The Company hereby employs the Executive and the Executive hereby
accepts employment with the Company, upon the terms and subject to the
conditions set forth herein.



II.
TERM. Subject to termination as stated in Section VI, the term of employment of
the Executive pursuant to this Agreement (as the same may be extended, the
“Term”) shall commence on January 1, 2011 (the “Effective Date”), and shall have
a continuous term of two (2) years thereafter.



III.
POSITION. During the Term, the Executive shall serve as COO of the Company
performing duties commensurate with the position and such additional duties as
the Company shall determine. If asked, the Executive agrees to serve, without
any additional compensation, as a director on the Board of Directors of the
Company (the “Board”) and/or the board of directors of any subsidiary of the
Company, and/or in one or more officer positions with the Company and/or any
subsidiary of the Company. If the Executive’s employment is terminated for any
reason, whether such termination is voluntary or involuntary, the Executive
shall resign as a director and officer of the Company (and any of its
subsidiaries), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.



IV.
DUTIES. During the Term, the Executive shall devote his full time and attention
during normal business hours to the business and affairs of the Company;
provided, however, that it shall not be a violation of this Agreement for the
Executive with the approval of the Company to devote reasonable periods of time
to charitable and community activities and industry or professional activities,
and/or to manage personal investments, so long as such activities do not
interfere with the performance of the Executive’s responsibilities under this
Agreement.




V.           COMPENSATION


 
A.
Base Salary. The Executive’s initial base salary as of the Effective Date is
$425,000. Effective January 1 of each calendar year after the Effective Date
during the Term of this Agreement, upon the recommendation of the Chief
Executive Officer (“CEO”), the Board (or a committee of the Board) shall review
the Executive’s base salary and may increase such amount if and as it may deem
advisable. Such initial base salary, as it may be increased during the Term, is
defined as the “Base Salary.” The Base Salary shall be payable in substantially
equal installments in accordance with the Company’s normal payroll practices,
and is subject to all proper taxes and withholding. The Base Salary rate at
which the Executive is being compensated on the Date of Termination (as defined
below) shall be the Base Salary rate used in determining all severance amounts
payable to the Executive hereunder.



 
B.
Bonus Plan. Such bonus, if any, as shall be determined upon the recommendation
of the CEO by the Board (or any designated Committee of the Board comprised
solely of independent directors), shall be paid in accordance with the terms and
conditions of the bonus plan established for the Company (“Bonus Plan”).



 
C.
Long Term Incentive Awards. During the Term, upon the recommendation of the CEO,
the Board (or any designated committee of the Board comprised solely of
independent directors) will consider, in its sole discretion, long term
incentive awards to the Executive pursuant to the Company’s equity incentive
plans.



 
D.
Other Benefits. In addition to the benefits specifically provided for herein,
during the Term the Executive shall be entitled to participate in all benefit
plans maintained by the Company for officers generally according to the terms of
such plans.



VI.
TERMINATION OF AGREEMENT. The Executive’s employment under this Agreement shall
not be terminated except as set forth in this Section. Any reference to the date
of delivery of a notice of termination or resignation by either the Company or
the Executive in this Section VI shall constitute the “Date of Termination,”
unless otherwise set forth herein.  For purposes of this Agreement, the
Executive will be deemed to have terminated employment when the Executive has a
“separation from service” from the Company as determined in accordance with
Treasury Regulation 1.409A-1(h).



 
A.
By Mutual Consent. The Executive’s employment pursuant to this Agreement may be
terminated at any time by the mutual written agreement of the Company and the
Executive upon such terms as are agreed upon between the parties.





 
B.
Death. If Executive dies during the Term of this Agreement, the Company shall
pay his Base Salary due through the date of his death to the Executive’s
designated beneficiary plus a pro-rata portion of any Bonus Plan or other
compensation to which he is otherwise entitled as of the time of his death,
which Bonus Plan amount will be determined and paid after the end of the fiscal
year for which the Bonus Plan was in place.  The amount of Base Salary due
through the date of the Executive’s death shall be paid to his designated
beneficiary within thirty (30) days of the Executive’s death, with the date of
such payment chosen by the Company in its sole discretion. Any bonus shall be
paid at such time designated in the Bonus Plan. Furthermore, all outstanding
stock options, restricted stock, restricted stock units and any other unvested
equity incentives shall vest and/or remain exercisable for their stated terms
solely in accordance with the terms of the award agreements to which the Company
and the Executive are parties at the time of his death. In addition, all amounts
contributed by the Company to the Capital Accumulation Plan (“CAP”) for the
benefit of the Executive shall vest and thereafter be paid out in accordance
with the terms of the CAP as in effect at the time of the Executive’s death. The
Company shall then have no further obligations to the Executive or any
representative of his estate or his heirs except that Executive’s estate or
beneficiaries, as the case may be, shall be paid such amounts as may be payable
under the Company’s life insurance policies and other plans as they relate to
benefits following death then in effect.



 
C.
Disability



 
1.
The Executive’s employment may be terminated by written notice by either party
to the other party, when:



 
a.
the Executive suffers a physical or mental disability entitling the Executive to
long-term disability benefits under the Company’s long-term disability plan, if
any, or



 
b.
in the absence of a Company long-term disability plan, the Executive is unable,
as determined by the Board (or any designated Committee of the Board), to
perform the essential functions of his regular duties and responsibilities, with
or without reasonable accommodation, due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six (6) consecutive months.



 
2.
If the Executive’s employment is terminated under this Section (C), the
Executive shall be entitled to receive:



 
a.
all Base Salary and benefits due to the Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus Plan or other compensation to which he is
otherwise entitled as of the Date of Termination, which Bonus Plan amount will
be determined after the end of the fiscal year for which the Bonus Plan was in
place and paid in accordance with the terms of such Bonus Plan;



 
b.
an amount equal to the Executive’s Base Salary for a total of eighteen (18)
months following the Date of Termination; and



 
c.
if permitted under the Company’s group medical insurance, group medical benefits
at the same rate as then in effect for the Company’s employees for two (2) years
after the Date of Termination; provided, that if the Executive instead elects
continuation of group benefits under COBRA, the Company shall pay the full cost
of the premiums for two (2) years following the Date of Termination.  The costs
of the Company’s portion of any premiums due under this clause (c) shall be
included in the Executive’s gross income to the extent the provision of such
benefits is deemed to be discriminatory under Section 105(h) of the Internal
Revenue Code of 1986, as amended (the “Code”).



 
3.
The amounts in clause 2(b) above shall be reduced by any disability insurance
payments the Executive receives as a result of his disability, and shall be paid
to the Executive periodically at the regular payroll dates commencing as of the
Date of Termination and for the remaining term of the non-compete covenant in
Section IX hereof. In addition, the Executive will receive an enhanced severance
amount consisting of six (6) additional months of the Executive’s Base Salary
(payable periodically at regular payroll intervals) upon his or her execution of
a full release of claims in favor of the Company.  Furthermore, all outstanding
stock options, restricted stock, restricted stock units and any other unvested
equity incentives shall vest and/or remain exercisable for their stated terms
solely in accordance with the terms of the award agreements to which the Company
and the Executive are parties on the Date of Termination. In addition, all
amounts contributed by the Company to the CAP for the benefit of the Executive
shall vest and thereafter be paid out in accordance with the terms of the CAP as
in effect on the Date of Termination.



 
D.
By the Company for Cause



 
1.
The Executive’s employment may be terminated by the Board upon recommendation of
the CEO, both acting in good faith, by written notice to the Executive
specifying the event(s) relied upon for such termination upon the occurrence of
any of the following events (each of which shall constitute “Cause” for
termination):



 
a.
the continued failure by the Executive to substantially perform his duties after
written notice and failure to cure within sixty (60) days;



 
b.
conviction of a felony or engaging in misconduct which is materially injurious
to the Company, monetarily or to its reputation or otherwise, or which would
damage Executive’s ability to effectively perform his duties;



 
c.
theft or dishonesty by the Executive;



 
d.
intoxication while on duty; or



 
e.
willful violation of Company policies or procedures after written notice and
failure to cure within thirty (30) days.



 
2.
If the Executive’s employment is terminated under this Section (D), the
Executive shall be entitled to receive all Base Salary and benefits to be paid
or provided to the Executive under this Agreement through the Date of
Termination, and no more.



 
3.
In addition, the Executive will receive an enhanced severance amount consisting
of six (6) additional months of the Executive’s Base Salary (payable
periodically at regular payroll intervals) upon his or her execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.



 
E.
By the Company Without Cause



 
1.
The Executive’s employment may be terminated by the Board upon recommendation of
the CEO at any time without Cause by delivery of a written notice of termination
to the Executive. If the Executive’s employment is terminated under this Section
(E), the Executive shall be entitled to receive:



 
a.
all Base Salary and benefits due to the Executive through the Date of
Termination (payable within thirty (30) days of the Date of Termination, with
the date of such payment determined by the Company in its sole discretion) and a
pro-rata portion of any Bonus Plan or other compensation to which he is
otherwise entitled as of the Date of Termination, which Bonus Plan amount will
be determined after the end of the fiscal year for which the Bonus Plan was in
place and paid in accordance with the terms of such Bonus Plan;



 
b.
an amount equal to the Executive’s Base Salary for a total of eighteen (18)
months following the Date of Termination; and



 
c.
group medical benefits for eighteen (18) months after the Date of Termination.
The costs of the Company’s portion of any premiums due under this clause (c)
shall be included in the Executive’s gross income to the extent the provision of
such benefits is deemed to be discriminatory under Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”).



 
2.
The amount in clause 1(b) above shall be paid to the Executive periodically at
the regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section IX hereof.  In addition,
the Executive will receive an enhanced severance amount consisting of six (6)
additional months of the Executive’s Base Salary (payable periodically at
regular payroll intervals) upon his or her execution of a full release of claims
in favor of the Company. Furthermore, all outstanding stock options, restricted
stock, restricted stock units and any other unvested equity incentives shall
vest and/or remain exercisable for their stated terms solely in accordance with
the terms of the award agreements to which the Company and the Executive are
parties on the Date of Termination. In addition, all amounts contributed by the
Company to the CAP for the benefit of the Executive shall vest and thereafter be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.



 
F.
By the Executive for Good Reason



 
1.
The Executive’s employment may be terminated by the Executive by written notice
of his resignation delivered within sixty (60) days after the occurrence of any
of the following events, each of which shall constitute “Good Reason” for
resignation:



 
a.
a material reduction in the Executive’s Base Salary (unless such reduction is
part of an across the board reduction affecting all Company executives with a
comparable title);



 
b.
a requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs his duties hereunder at the time of such relocation;



 
c.
in connection with a Change in Control, a failure by the successor person or
entity, or the Board, either to honor this Agreement or to present the Executive
with an employment agreement containing provisions substantially similar to this
Agreement or otherwise satisfactory to the Executive and which is executed by
the Executive; or



 
d.
a material reduction in the Executive’s title, or a material and adverse change
in Executive’s status and responsibilities, or the assignment to Executive of
duties or responsibilities which are materially inconsistent with Executive’s
status and responsibilities.



 
2.
The Executive shall give the Company written notice of his intention to resign
for Good Reason (stating the reason therefor) within sixty (60) days after the
occurrence of one of the events stated in subparagraphs (a), (b), (c) or (d)
above (the “Good Reason Events”) and the Company shall have sixty (60) days (the
“Cure Period”) thereafter to rescind the Good Reason Event(s), in which event
the Executive no longer shall have the right to resign for Good Reason. If the
Company fails to rescind the Good Reason Event(s) before the expiration of the
Cure Period, then the Executive may resign for Good Reason and receive the
benefits described below so long as the resignation for Good Reason occurs
within thirty (30) days following the expiration of the Cure Period, otherwise
the right to resign on the basis of that Good Reason Event(s) shall be deemed to
have been waived.   If the Executive resigns for Good Reason as defined in this
Section (F), the Executive shall be entitled to receive:



 
a.
all Base Salary and benefits due to the Executive under this Agreement through
the Date of Termination (payable within thirty (30) days of the Date of
Termination, with the date of such payment determined by the Company in its sole
discretion) and a pro-rata portion of any Bonus Plan or other compensation to
which he is otherwise entitled as of the Date of Termination, which Bonus Plan
amount will be determined after the end of the fiscal year for which the Bonus
Plan was in place and paid in accordance with the terms of such Bonus Plan;



 
b.
an amount equal to Executive’s Base Salary for a total of eighteen (18) months
following the Date of Termination; and



 
c.
group medical benefits for eighteen (18) months after the Date of
Termination.  The costs of the Company’s portion of any premiums due under this
clause (c) shall be included in the Executive’s gross income to the extent the
provision of such benefits is deemed to be discriminatory under Section 105(h)
of the Internal Revenue Code of 1986, as amended (the “Code”).



 
3.
The amount in clause 2(b) above shall be paid to the Executive periodically at
the regular payroll dates commencing as of the Date of Termination and for the
remaining term of the non-compete covenant in Section IX hereof. In addition,
the Executive will receive an enhanced severance amount consisting of six (6)
additional months of the Executive’s Base Salary (payable periodically at
regular payroll intervals) upon his or her execution of a full release of claims
in favor of the Company.  Furthermore, all outstanding stock options, restricted
stock, restricted stock units and any other unvested equity incentives shall
vest and/or remain exercisable for their stated terms solely in accordance with
the terms of the award agreements to which the Company and the Executive are
parties on the Date of Termination. In addition, all amounts contributed by the
Company to the CAP for the benefit of the Executive shall vest and thereafter be
paid out in accordance with the terms of the CAP as in effect on the Date of
Termination.



 
G.
By the Executive Without Good Reason



 
1.
The Executive may terminate his employment at any time by delivery of a written
notice of resignation to the Company no less than sixty (60) days and no more
than ninety (90) days prior to the effective date of the Executive’s
resignation. The Executive shall receive all Base Salary and benefits due under
this Agreement through the next payroll date following the Date of Termination,
and no more.



 
2.
Although the Executive is not entitled to any severance amount in the event of
termination pursuant to this Section (G), the Executive may reduce the term of
the non-compete and non-solicitation covenants in Section IX hereof, from
twenty-four (24) months to eighteen (18) months, upon execution of a full
release of claims in favor of the Company. Furthermore, all outstanding stock
options, restricted stock, restricted stock units and any other vested equity
incentives shall remain exercisable solely in accordance with the terms of the
award agreements to which the Company and the Executive are parties on the Date
of Termination. All unvested equity incentives shall terminate on the Date of
Termination. In addition, all amounts contributed by the Company to the CAP for
the benefit of the Executive that have vested shall be paid out in accordance
with the terms of the CAP as in effect on the Date of Termination. The Executive
shall not be entitled to receive any unvested Company contributions to the CAP.



 
H.
Following a Change in Control



 
1.
If the Executive’s termination of employment without Cause (pursuant to Section
VI(E)) or for Good Reason (pursuant to Section VI(F)) occurs within twelve (12)
months following a Change in Control, then the amounts payable pursuant to
Section VI(E) or Section VI(F) above, as the case may be, shall be referred to
as the “Change in Control Severance Amount,” and shall be paid to Executive in a
lump sum no later than sixty (60) days following the Date of Termination, with
the date of such payment determined by the Company in its sole discretion.  In
addition, the Executive will receive an enhanced severance amount consisting of
six (6) additional months of the Executive’s Base Salary (payable periodically
at regular payroll dates) upon his or her execution of a full release of claims
in favor of the Company. Payments pursuant to this Section VI(H) shall be made
in lieu of, but not in addition to, any payment under any other paragraph of
this Section VI. Furthermore, all outstanding stock options, restricted stock,
restricted stock units and any other unvested equity incentives shall vest
and/or remain exercisable for their stated terms solely in accordance with the
terms of the award agreements to which the Company and the Executive are parties
on the Date of Termination. In addition, all amounts contributed by the Company
to the CAP for the benefit of the Executive shall vest and thereafter be paid
out in accordance with the terms of the CAP as in effect on the Date of
Termination.



 
2.
For the purposes of this Agreement, a “Change in Control” shall mean any of the
following events:



 
a.
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Company or a wholly-owned subsidiary thereof or any employee benefit plan of the
Company or any of its subsidiaries, becomes the beneficial owner of the
Company’s securities having 35% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business);



 
b.
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or



 
c.
during any period of two (2) consecutive years, individuals who at the beginning
of any such period constitute the Board cease for any reason to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.



 
3.
Excise Tax Payment. If, in connection with a Change in Control, the Internal
Revenue Service asserts, or if the Executive or the Company is advised in
writing by an established accounting firm, that any payment in the nature of
compensation to, or for the benefit of, the Executive from the Company (or any
successor in interest) constitutes an “excess parachute payment” under Section
280G of the Code, whether paid pursuant to this Agreement or any other
agreement, and including property transfers pursuant to securities and other
employee benefits that vest upon a Change in Control (collectively, the “Excess
Parachute Payments”) the Company shall pay to the Executive, on demand, a cash
sum equal to the amount of excise tax due under Section 4999 of the Code on the
entire amount of the Excess Parachute Payments (excluding any payment pursuant
to this Section VI(H)(3)) (the “Gross-up Amount”).  The payment of the ”Gross-up
Amount“ due to the Executive under this Section VI(H)(3) shall be paid as soon
as reasonably possible following demand of payment by the Executive, but in no
event later than December 31 of the year following the year (A) any tax is paid
to the Internal Revenue Service regarding this Section VI(H)(3) or (B) any tax
audit or litigation brought by the Internal Revenue Service or other relevant
taxing authority related to this Section VI(H)(3) is completed or resolved.

 
 
I.
Delay of Payments Pursuant to Section 409A.  It is intended that (1) each
installment of the payments provided under this Agreement is a separate
“payment” for purposes of Section 409A of the Code and (2) that the payments
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).  Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date the
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)) of the Company
and (ii) that any payments to be provided to the Executive pursuant to this
Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code if provided at the time otherwise required under this Agreement
then such payments shall be delayed until the date that is six months after the
date of the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company, or, if earlier, the date of
the Executive’s death.  Any payments delayed pursuant to this Section VI(I)
shall be made in a lump sum on the first day of the seventh month following the
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Executive’s death. In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which the Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
"deferral of compensation" within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), and (ii) subject to any shorter time periods provided
herein or the applicable plans or arrangements, any reimbursement or payment of
an expense under such plan or arrangement must be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.



VII.
REPRESENTATIONS. The Executive represents and warrants that he is not a party to
any agreement or instrument which would prevent him from entering into or
performing his duties in any way under this Agreement.



VIII.
ASSIGNMENT, BINDING AGREEMENT. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.



IX.           CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION


 
A.
The Executive acknowledges that:



 
1.
the business of providing care support services and health support services in
which the Company is engaged (the “Business”) is intensely competitive and that
the Executive’s employment by the Company will require that the Executive have
access to and knowledge of confidential information of the Company relating to
its business plans, financial data, marketing programs, client information,
contracts and other trade secrets, in each case other than as and to the extent
such information is generally known or publicly available through no violation
of this Agreement by the Executive;



 
2.
the use or disclosure of such information other than in furtherance of the
Business may place the Company at a competitive disadvantage and may do damage,
monetary or otherwise, to the Business; and



 
3.
the engaging by the Executive in any of the activities prohibited by this
Section shall constitute improper appropriation and/or use of such information.
The Executive expressly acknowledges the trade secret status of the Company’s
confidential information and that the confidential information constitutes a
protectable business interest of the Company. Other than as may be required in
the performance of his duties, Executive expressly agrees not to divulge such
confidential information to anyone outside the Company without prior permission.



 
B.
The “Company” (which shall be construed to include the Company, its subsidiaries
and their respective affiliates) and the Executive agree that for a period of
eighteen (18) months after the Date of Termination if the Executive’s employment
is terminated under Sections VI(C), (D), (E), (F) or (H), and for a period of
twenty-four (24) months after the Date of Termination if the Executive’s
employment is terminated under Section VI(G), the Executive shall not:



 
1.
engage in Competition, as defined below, with the Company or its subsidiaries
within any market where the Company is conducting the Business at the time of
termination of the Executive’s employment hereunder. For purposes of this
Agreement, “Competition” by the Executive shall mean the Executive’s being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any
entity engaged in the Business, provided that, it shall not be a violation of
this sub-paragraph for the Executive to become the registered or beneficial
owner of less than five percent (5%) of any class of the capital stock of any
one or more competing corporations registered under the 1934 Act, provided that,
the Executive does not participate in the business of such corporation until
such time as this covenant expires; and



 
2.
The Executive further agrees that he will not, directly or indirectly, for his
benefit or for the benefit of any other person or entity, do any of the
following:



 
a.
solicit from any customer, doing business with the Company as of the Executive’s
termination, business of the same or of a similar nature to the Business of the
Company with such customer;



 
b.
solicit from any known potential customer of the Company business of the same or
of a similar nature to that which, to the knowledge of the Executive, has been
the subject of a written or oral bid, offer or proposal by the Company, or of
substantial preparation with a view to making such a bid, proposal or offer,
within eighteen (18) months prior to the Executive’s termination; or



 
c.
recruit or solicit the employment or services of any person who was employed by
the Company upon termination of the Executive’s employment and is employed by
the Company at the time of such recruitment or solicitation.



 
3.
The Executive acknowledges that the services to be rendered by him to the
Company are of a special and unique character, which causes this Agreement to be
of significant value to the Company, the loss of which may not be reasonably or
adequately compensated for by damages in an action at law, and that a breach or
threatened breach by him of any of the provisions contained in this Section will
cause the Company irreparable injury. The Executive therefore agrees that the
Company will be entitled, in addition to any other right or remedy, to a
temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining the Executive from any such violation or
threatened violations. The Executive acknowledges that the terms of this Section
IX and its obligations are reasonable and will not prohibit him from being
employed or employable in the health care industry.



 
C.
If any one or more of the provisions contained in this Agreement shall be held
to be excessively broad as to duration, activity or subject, such provisions
shall be construed by limiting and reducing them so as to be enforceable to the
fullest extent permitted by law.



X.
ENTIRE AGREEMENT. This Agreement, together with Exhibit A attached hereto,
contains all the understandings between the parties pertaining to the matters
referred to herein, and supersedes any other undertakings and agreements,
whether oral or written, previously entered into by them with respect thereto.
The Executive represents that, in executing this Agreement, he does not rely and
has not relied upon any representation or statement not set forth herein made by
the Company with regard to the subject matter or effect of this Agreement or
otherwise and that Executive has had the opportunity to be represented by
counsel of his choosing.



XI.
AMENDMENT OR MODIFICATION; WAIVER. No provision of this Agreement may be amended
or waived, unless such amendment or waiver is agreed to in writing, signed by
the Executive and by a duly authorized officer of the Company. No waiver by any
party hereto of any breach by another party hereto of any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same time, any prior
time or any subsequent time.



XII.
NOTICES. Any notice to be given hereunder shall be in writing and shall be
deemed given when delivered personally, sent by courier, facsimile or registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice in writing:



           To the Executive
at:                                                                           To
the Company at:


Thomas
Cox                                                                         Chief
Executive Officer
                                                                       Healthways,
Inc.
                                                                             701
Cool Springs Boulevard
 Franklin, TN 37067





 
Any notice delivered personally or by courier shall be deemed given on the date
delivered. Any notice sent by facsimile, registered or certified mail, postage
prepaid, return receipt requested, shall be deemed given on the date transmitted
by facsimile or mailed.



XIII.
SEVERABILITY. If any provision of this Agreement or the application of any such
provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.



XIV.
SURVIVORSHIP. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.



XV.
GOVERNING LAW; VENUE. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to the
principles of conflicts of law thereof, and venue shall be the United States
District Court for the Middle District of Tennessee.



XVI.
HEADINGS. All descriptive headings of sections and paragraphs in this Agreement
are intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.



XVII.
COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


                                                                                                    
HEALTHWAYS, INC.


By:  /s/ Ben R. Leedle, Jr.      

Name:  Ben R. Leedle, Jr.      

Title:   CEO            



EXECUTIVE


/s/ Thomas F. Cox            
                          Thomas Cox







 
 



































 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Exceptions


Notwithstanding anything in the Agreement to the contrary, the following terms
are also part of the Agreement and supersede any contradictory term contained
therein:

















